Case 2:20-cv-02142-PKH Document 23                    Filed 10/08/20 Page 1 of 2 PageID #: 132




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

GLICENIA C. LOGAN                                                                        PLAINTIFF

v.                                     No. 2:20-CV-02142

MR. KELVIN L PARKS, et al.                                                          DEFENDANTS

                                     OPINION AND ORDER

       Plaintiff Glicenia C. Logan filed a pro se complaint. (Doc. 1). She named numerous

Defendants. Many of those Defendants have filed motions (Docs. 6, 8, 11, 14, 16, 20) to dismiss.

These motions raise various grounds for dismissal—lack of subject matter jurisdiction, lack of

personal jurisdiction, insufficient process, insufficient service of process, and failure to state a

claim upon which relief can be granted. The Court need not reach each of these issues because

the complaint fails to state a claim upon which relief can be granted and must be dismissed.

       Federal Rule of Civil Procedure 8 requires a complaint to include factual allegations that,

accepted as true, “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 570 (2007)). This Rule

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. Its

purpose is to “give the defendant fair notice of what the claim is and the grounds upon which it

rests.” Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “Though

pro se complaints are to be construed liberally, they still must allege sufficient facts to support the

claims advanced.” Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (citation omitted).

       Plaintiff’s complaint cites numerous statutes and legal principles, but fails to allege facts

that give any Defendant fair notice of the grounds for any of her claims. None of her allegations

gives rise even to a reasonable inference that a defendant acted, or did not act, in a way that caused



                                                  1
Case 2:20-cv-02142-PKH Document 23                   Filed 10/08/20 Page 2 of 2 PageID #: 133




the injuries she claims.

        Plaintiff is aware from other cases in this Court that have been dismissed for the same

reason that she must meet this pleading standard and allege some factual basis for her claims. She

is reminded that “[a] pro se litigant is bound by the litigation rules as is a lawyer.” Lindstedt v.

City of Granby, 238 F.3d 933, 937 (8th Cir. 2000). Federal Rule of Civil Procedure 11 binds her

just as it binds attorneys.

        By presenting to the court a pleading, written motion, or other paper—whether by
        signing, filing, submitting, or later advocating it—an attorney or unrepresented
        party certifies that to the best of the person’s knowledge, information, and belief,
        formed after an inquiry reasonable under the circumstances: (1) it is not being
        presented for any improper purpose, such as to harass, cause unnecessary delay, or
        needlessly increase the cost of litigation.

Fed. R. Civ. P. 11(b). Because she knows a complaint must include factual allegations giving rise

to a claim for relief, Plaintiff should be aware that filing a complaint without factual allegations

unnecessarily delays and increases the cost of litigation. Plaintiff is therefore put on notice that

failing to make any factual allegations in a future complaint may result in the perfunctory dismissal

of that complaint as a Rule 11(c) sanction.

        IT IS THEREFORE ORDERED that the pending motions to dismiss (Docs. 6, 8, 11, 14,

16, and 20) are GRANTED and this case is DISMISSED WITH PREJUDICE. Judgment will be

entered accordingly.

        IT IS SO ORDERED this 8th day of October, 2020.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                 2
